DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/09/2021 amended claims 1-5, 10 and 12-15.  Claims 1-15 are pending and rejected.

Objection/s to the Application, Drawings and Claims
The filing on 04/09/2021 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kano (US 20120218528 A1)
Regarding claim 1, Kano teaches an image projection apparatus (Fig. 1-15B) to which a projection lens unit (104, 219) configured to project image light (601) onto a projection surface (102, 202) is detachably attached, the image projection apparatus comprising: a light modulation unit (103, 210) configured to modulate incident light and to generate the image light (601); a shifter (112, 218) configured to shift one unit of the projection lens unit (104, 219) or the light modulation unit (103, 210) relative to the other unit thereof; and a controller (109 and/or 111) configured to control the shifter (112, 218) so shift the one unit within a shift permissible range (702, 812, 822, 1012, 1022) relative to the other unit, wherein in a state where the projection lens unit (104, 219) is attached to the image projection apparatus and the one unit is located outside the shift permissible range (702, 812, 822, 1012, 1022) relative to the other unit, the controller (109 and/or 111) controls the shifter (112, 218) to shift, within the shift permissible range (702, 812, 822, 1012, 1022), the one unit to a second position (corresponding to D2) that is reachable by a moving amount that is shorter than a moving amount to a first position, which is a reference position for the other unit, and to stop the one unit there (Fig. 3, 6, 7A, 7B, 8, 9A, 9B, 13; [0040]-[0050], and [0055]), and wherein the second position (corresponding to D2) is a position where an image light passing range (within 601) falls within an effective range (701, 811, 812, 1011, 1012) of the projection lens unit, the image light passing range (within 601) being a range thorough which the image light of every vertex of a projection image (601) formed on the projection surface passes (Fig. 9A-9B; [0044]-[0045]).

Regarding claim 3, Kano further teaches the controller (109 and/or 111) controls the shifter (112, 218) to minimize a time required to shift the one unit to the second position (Fig. 9A-9B; [0040]-[0050], and [0055]). 
Regarding claim 4, Kano further teaches the shift permissible range (702, 812, 822, 1012, 1022) is where the image light (601) never goes outside the effective range (701, 811, 821, 1011, 1021) of the projection lens unit (104, 219). 
Regarding claim 5, Kano further teaches the shift permissible range (702, 812, 822, 1012, 1022) is a range in which a chip amount (light fall-off) of the projection image (601) formed by the image light (601) on the projection surface (102, 202) is smaller than a predetermined amount ([0040], [0044]). 
Regarding claim 6, Kano further teaches the shift permissible range (702, 812, 822, 1012, 1022) is a range in which a whole or a specific part of the projection image formed by the image light (601) on the projection surface (102, 202) becomes brighter than a predetermined brightness ([0040], [0044]). 
Regarding claim 7, Kano further teaches the shift permissible range (702, 812, 822, 1012, 1022) is a range in which a darkest part in the projection image formed by the image light (601) on the projection surface (102, 202) is brighter than a predetermined brightness ([0040], [0044]). 
Regarding claim 8, Kano further teaches the shift permissible range (702, 812, 822, 1012, 1022) is a range in which a chromatic aberration (color separation) of the image light (601) reaching the projection surface (102, 202) is less than a predetermined amount ([0040], [0044]). 

Regarding claim 10, Kano further teaches the shift permissible range (702, 812, 822, 1012, 1022) is a range that provides moving amount by which the image light (601) passing range falls within the shift permissible range (702, 812, 822, 1012, 1022; [0040]-[0050], and [0055]). 
Regarding claim 11, Kano further teaches the controller (109 and/or 111) starts projecting the image light (601) after shifting the one unit to the second position and stopping the one unit there ([0026], [0029], [0030], [0032], [0044]). 
Regarding claim 12, Kano further teaches the controller (109 and/or 111) acquires information used to position the one unit within the shift permissible range (702, 812, 822, 1012, 1022) by a communication from the projection lens unit (104, 219), which includes a memory (ROM, 110) storing the information ([0034]-[0038]). 
Regarding claim 13, Kano further teaches a memory (ROM, 110) storing information used to position the one unit within the shift permissible range (702, 812, 822, 1012, 1022) for each of a plurality of projection lens unit (104, 219)s, wherein the controller (109 and/or 111) acquires the information for one of the plurality of projection lens unit (104, 219)s to be attached to the image projection apparatus from the memory ([0034]-[0038]). 
Regarding claim 14, Kano teaches a control method (Fig. 1-15B) for an image projection apparatus configured to allow a projection lens unit (104, 219) to be interchanged and to project image light (601) onto a projection surface (102, 202), and including a light modulation unit (103, 210) configured to modulate incident light and to generate the image light (601), and a 
Regarding claim 15, Kano teaches a non-transitory computer-readable storage medium storing a computer program ([0008], [0031], [0034]) executable by a computer of an image projection apparatus (Fig. 1-15B) including a light modulation unit (103, 210) configured to modulate incident light and to generate the image light (601), and a shifter (112, 218) configured to shift one unit of the projection lens unit (104, 219) or the light modulation unit (103, 210) relative to the other unit thereof, to execute a control method, wherein the control method comprising: controlling the shifter (112, 218) to shift the one unit within a shift permissible range (702, 812, 822, 1012, 1022) relative to the other unit ([0029], [0033], [0038]-[0041]), including, .

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1, 14, and 15, applicant/s argue, 
In Kano, the reference position is determined to allow one point of the corner of each of the image light passing area and the movable range coincide with each other. If the movable range has a square shape as illustrated in Figs. 9A-9B, it is sufficient for one corner of the image light passing area to falls within the movable range. But if the movable range has a circular shape as illustrated in present Fig. 4, or if the movable range has a hexagonal shape as illustrated in present Figs. 10-11, 
The claimed feature (A)(2) defines that the second position to which the one unit is shifted to is a position where an image light passing range (e.g., 305) falls within an effective range of the projection lens unit, the image light passing range being a range thorough which the image light of every vertex of a projection image formed on the projection surface passes. Due to this feature, even if the movable range has a shape other than a square shape, the shifter can be controlled so that the image light passing region of every vertex of the projection image formed on the projection surface falls within the effective range of the projection lens unit.
	Examiner respectfully disagrees.  The claims recite “the image light passing range being a range thorough which the image light of every vertex of a projection image formed on the projection surface passes.”  The claims do not limit the projection image to any particular shape.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882